Steuer, J.
When this case was called for trial on the calendar it was answered “ Settled,” and a stipulation of settlement was placed upon the record. The terms of the settlement were that the plaintiff was to deliver a specified number of patterns to the defendant and the defendant was to pay $800. Plaintiff later discovered that it did not have the number of patterns specified, which, at the time of settling, it believed were in its possession. It makes this motion to be relieved of its stipulation and to restore the case for trial. This court has no power to grant the relief requested. Plaintiff’s remedy is to bring an equitable action to set aside the stipulation and to recover upon its original claim. (Equitable Trust Co. v. MacLaire, 77 Misc. 116.)
Motion denied; ten dollars costs. Order signed.